 

Exhibit 10.1

 



EXECUTION COPY

 

AMENDMENT NO. 13 TO

LOAN AND SERVICING

AGREEMENT

 

THIS AMENDMENT NO. 13 TO LOAN AND SERVICING AGREEMENT, dated as of December 21,
2018 (this "Amendment") is entered into by and among BDCA Funding I, LLC, as the
borrower (in such capacity, the "Borrower"), Business Development Corporation of
America, as the servicer (in such capacity, the "Servicer") and seller (in such
capacity, the "Seller"), Wells Fargo Bank, National Association, as the
administrative agent (in such capacity, the "Administrative Agent"), each of the
Lenders and Lender Agents party hereto and U.S. Bank National Association, as
Collateral Agent, Account Bank and Collateral Custodian. Capitalized terms used
but not defined herein have the meanings provided in the Agreement (as defined
below).

 

RECITALS

 

WHEREAS, reference is made to the Loan and Servicing Agreement, dated as of July
24, 2012 (as amended, modified, waived, supplemented or restated from time to
time, the "Agreement"), by and among the Borrower, the Servicer, the Seller, the
Conduit Lenders, the Institutional Lenders, the Lender Agents, the
Administrative Agent, the Collateral Agent, the Account Bank and the Collateral
Custodian; and

 

WHEREAS, the parties hereto desire to further amend the Agreement in certain
respects as specified herein, pursuant to and in accordance with Section 11.01
of the Agreement;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

SECTION 1. AMENDMENT.

 

The Agreement is hereby amended to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the bold
and double-underlined text (indicated textually in the same manner as the
following example: bold and double- underlined text) as set forth on the pages
of the Agreement attached as Exhibit A hereto.

 

SECTION 2. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.

 

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. After this Amendment becomes effective, all
references to the Agreement and corresponding references thereto or therein such
as "hereof", "herein", or words of similar effect referring to the Agreement
shall be deemed to mean the Agreement as amended hereby. This Amendment shall
not be deemed to expressly or impliedly waive, amend or supplement any provision
of the Agreement other than as expressly set forth herein.

 

 

 

 



SECTION 3. REPRESENTATIONS.

 

Each of the Borrower and the Servicer, severally for itself only, represents and
warrants as of the date of this Amendment as follows:

 

(i)          it is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization;

 

(ii)         the execution, delivery and performance by it of this Amendment and
the Agreement as amended hereby are within its powers, have been duly
authorized, and do not contravene (A) its charter, by-laws, or other
organizational documents, or (B) any Applicable Law;

 

(iii)        no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment and the Agreement as amended hereby by or
against it;

 

(iv)        this Amendment has been duly executed and delivered by it and is
effective to amend the Agreement as contemplated by the amendment provisions
thereof;

 

(v)         each of this Amendment and the Agreement as amended hereby
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally or by general principles of equity;
and

 

(vi)        there is no Unmatured Event of Default, Event of Default or Servicer
Termination Event.

 

SECTION 4. CONDITIONS TO EFFECTIVENESS.

 

The effectiveness of this Amendment is conditioned upon: (i) payment (to the
extent invoiced) of outstanding fees of each Lender and any invoiced outstanding
fees and disbursements of the Administrative Agent (if any); (ii) delivery and
execution of certain amendments to the Wells Fargo Lender Fee Letter; and (iii)
delivery of executed signature pages by all parties hereto to the Administrative
Agent.

 

SECTION 5. MISCELLANEOUS.

 

(a)          This Amendment may be executed in any number of counterparts
(including by facsimile or e-mail), and by the different parties hereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.

 

 

 

 



(b)          The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.

 

(c)          This Amendment may not be amended or otherwise modified except as
provided in the Agreement.

 

(d)          The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Amendment.

 

(e)          Whenever the context and construction so require, all words used in
the singular number herein shall be deemed to have been used in the plural
number, and vice versa, and the masculine gender shall include the feminine and
neuter and the neuter shall include the masculine and feminine.

 

(f)          This Amendment and the Agreement represent the final agreement
among the parties with respect to the matters set forth therein and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
among the parties. There are no unwritten oral agreements among the parties with
respect to such matters.

 

(g)          THIS AMENDMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH
THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.

 

(h)          Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to the Amendment, and each
party hereto hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such New York State court or, to
the extent permitted by law, in such Federal court. The parties hereto hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding. The
parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

(i)          By executing this Amendment, the Administrative Agent and the
Lenders constituting the Required Lenders hereby direct U.S. Bank National
Association in its various capacities to execute this Amendment in the form
presented to it.

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER: BDCA FUNDING I, LLC

 

  By: BUSINESS DEVELOPMENT   CORPORATION OF AMERICA, Member of   BDCA Funding I,
LLC

 

  By: /s/ Corinne D. Pankovcin     Name:  Corinne D. Pankovcin     Title: Chief
Financial Officer

 

  BDCA Funding I, LLC   c/o Benefit Street Partners LLC   9 West 57th Street,
Suite 4920   New York, NY 10019   Attention:            Chief Financial Officer
  Facsimile No:      (866) 421- 6244   Confirmation No: (401) 277- 5557

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

THE SERVICER: BUSINESS DEVELOPMENT   CORPORATION OF AMERICA

 

  By: /s/ Corinne D. Pankovcin     Name:  Corinne D. Pankovcin     Title: Chief
Financial Officer

 

  Business Development Corporation of America   c/o Benefit Street Partners LLC
  9 West 57th Street, Suite 4920   New York, NY 10019  
Attention:             Chief Financial Officer   Facsimile No:       (844)
269-5089   Confirmation No: (401) 277-5557

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

THE SELLER: BUSINESS DEVELOPMENT   CORPORATION OF AMERICA

 

  By: /s/ Corinne D. Pankovcin     Name:  Corinne D. Pankovcin     Title: Chief
Financial Officer

 

  Business Development Corporation of America   c/o Benefit Street Partners LLC
  9 West 57th Street, Suite 4920   New York, NY 10019  
Attention:            Chief Financial Officer   Facsimile No:      (844)
269-5089   Confirmation No: (401) 277-5557

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

THE ADMINISTRATIVE AGENT: WELLS FARGO BANK, N.A.

 

  By: /s/ Steve Sebo     Name:  Steve Sebo     Title:    Vice President

 

  Wells Fargo Bank, National Association   Duke Energy Center   550 S. Tryon
Street, 5th Floor   MAC D1086-051   Charlotte, North Carolina 28202   Attention:
Corporate Debt Finance   Confirmation No: (704) 715-410-2496   All electronic
dissemination of Notices should be sent to scp.mmloans@wellsfargo.com

 

 

 

 

INSTITUTIONAL LENDER: WELLS FARGO BANK, N.A.

 

  By: /s/ Kevin Sunday     Name:  Kevin Sunday     Title:    Managing Director

 

  Wells Fargo Bank, N.A.   Duke Energy Center   550 S. Tryon Street, 5th Floor  
MAC D1086-051   Charlotte, North Carolina 28202   Attention: Corporate Debt
Finance   Confirmation:  (704) 410-2496   All electronic dissemination of
Notices should be sent to scp.mmloans@wellsfargo.com and
cp.conduits@wellsfargo.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 



 

INSTITUTIONAL LENDER: TIAA, FSB

 

  By: /s/ Joshua Kinsey     Name:  Joshua Kinsey     Title:    Vice President

 

  TIAA, FSB   10000 Midlantic Drive, Suite 400E   Mount Laurel, NJ 08054  
Attention: John Dale   Facsimile No.: 201-770-4762   Confirmation No:
856-505-8163

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

INSTITUTIONAL LENDER: ZB, N.A., DBA CALIFORNIA BANK & TRUST

 

  By: /s/ Christopher J. Edmonds     Name:  Christopher J. Edmonds    
Title:    Executive Vice President

 

  1900 Main Street, Suite 2000   Irvine, CA 92614   Attention: Chris Edmonds  
Facsimile: 949-862-7333   Email: Christopher.Edmonds@calbt.com   Confirmation
No: 949-251-7772

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

INSTITUTIONAL LENDER: NBH BANK

 

  By: /s/ Thomas J. Rohling     Name:  Thomas J. Rohling     Title:    Managing
Director

 

  NBH Bank   11111 W. 95th Street   Overland Park, KS 66214   Attention: Tom
Rohling   Confirmation No: 913-324-6185   Email: trohling@nbhbank.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

INSTITUTIONAL LENDER: RAYMOND JAMES BANK, N.A.

 

  By: /s/ Alexander L. Rody     Name:  Alexander L. Rody     Title:    S.V.P.

 

  Raymond James Bank, N.A.   1033 Demonbreun Street, Suite 500   Nashville, TN
37203   Attention: Alexander L. Rody   Confirmation No: 615-645-6699   Email:
alex.rody@raymondjames.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

INSTITUTIONAL LENDER: FIFTH THIRD BANK

 

  By: /s/ Andrew Cantillon     Name:  Andrew Cantillon     Title:    Officer

 

  Fifth Third Bank   38 Fountain Square Plaza, MD 109046   Cincinnati, OH 45263
  Attention: Andrew Cantillon   Tel: (513) 534 3797   Facsimile No.: (513) 534
0319   Email: Andrew.Cantillon@53.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

INSTITUTIONAL LENDER: sTIFEL BANK & TRUST

 

  By: /s/ Timothy M. Hill     Name:  Timothy M. Hill     Title:    Vice
President

 

  Stifel Bank & Trust   501 N. Broadway, 10th Floor   St. Louis, MO 63102  
Attention: Tim Hill   Telephone: 314-342-8540   email: thill@stifelbank.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

INSTITUTIONAL LENDER: CRESCOM BANK

 

  By:  /s/ Jeff A. Benjamin     Name:  Jeff A. Benjamin     Title:    Executive
Vice President

 

  CresCom Bank   1331 44th Avenue North, Suite 101   Myrtle Beach, SC 29577  
Attention: Jeff A. Benjamin   Telephone: 843-429-2498   email:
jbenjamin@haveanicebank.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

THE COLLATERAL AGENT: U.S. BANK NATIONAL ASSOCIATION

 

  By: /s/ Stanley Wong     Name: Stanley Wong     Title:  Vice President

 

  U.S. Bank National Association     One Federal Street, 3rd Floor   Boston, MA
02110   Attention: Stanley Wong, Vice President
Facsimile No: (877) 218-6970   Confirmation No: (617) 603-6709   Email:
stanley.wong@usbank.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

THE ACCOUNT BANK: U.S. BANK NATIONAL ASSOCIATION

 

  By: /s/ Stanley Wong     Name: Stanley Wong     Title:  Vice President

 

  U.S. Bank National Association     One Federal Street, 3rd Floor   Boston, MA
02110   Attention: Stanley Wong, Vice President
Facsimile No: (877) 218-6970   Confirmation No: (617) 603-6709   Email:
stanley.wong@usbank.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

THE COLLATERAL CUSTODIAN: U.S. BANK NATIONAL ASSOCIATION

 

  By: /s/ Kenneth Brandt     Name: Kenneth Brandt     Title: Assistant Vice
President

 

  U.S. Bank National Association   1719 Range Way   Florence, South Carolina
29501   Attention: Steve Garrett   Facsimile No:     (843) 673-0162  
Confirmation No: (843) 676-8901   Email:      steven.garrett@usbank.com

 

  With a copy to:       U.S. Bank National Association     One Federal Street,
3rd Floor   Boston, MA 02110   Attention: Stanley Wong, Vice President
Facsimile No: (877) 218-6970   Confirmation No: (617) 603-6709   Email:
stanley.wong@usbank.com

 



 

 

 





EXECUTION COPY

(Conformed through Amendment 12No. 13)

 



 

 

Up to U.S. $520,000,000545,000,000

 

LOAN AND SERVICING AGREEMENT

 

Dated as of July 24, 2012

 

Among

 

BDCA FUNDING I, LLC,

as the Borrower

 

BUSINESS DEVELOPMENT CORPORATION OF AMERICA,

as the Servicer and the Seller

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Administrative Agent

 

EACH OF THE CONDUIT LENDERS AND INSTITUTIONAL LENDERS FROM TIME TO

TIME PARTY HERETO,

as the Lenders

 

EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO,

as the Lender Agents

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

as the Collateral Agent, Account Bank and Collateral Custodian

 

 



 



 

 

TABLE OF CONTENTS     Page       ARTICLE I.     DEFINITIONS 1     Section 1.01
Certain Defined Terms 1       Section 1.02 Other Terms 35       Section 1.03
Computation of Time Periods 35       Section 1.04 Interpretation 35      
ARTICLE II.    THE FACILITY 36     Section 2.01 Variable Funding Note and
Advances 36       Section 2.02 Procedure for Advances 37       Section 2.03
Determination of Yield 39       Section 2.04 Remittance Procedures 39      
Section 2.05 Instructions to the Collateral Agent and the Account Bank 43      
Section 2.06 Borrowing Base Deficiency Payments 43       Section 2.07
Substitution and Sale of Loan Assets; Affiliate Transactions 44       Section
2.08 Payments and Computations, Etc 48       Section 2.09 Non-Usage Fee 49      
Section 2.10 Increased Costs; Capital Adequacy 49       Section 2.11 Taxes 51  
    Section 2.12 Collateral Assignment of Agreements 52       Section 2.13 Grant
of a Security Interest 53       Section 2.14 Evidence of Debt 53       Section
2.15 Survival of Representations and Warranties 53       Section 2.16 Release of
Loan Assets 54       Section 2.17 Treatment of Amounts Received by the Borrower
54       Section 2.18 Prepayment; Termination 54       Section 2.19 Extension of
Reinvestment Period 55       Section 2.20 Collections and Allocations 55      
Section 2.21 Reinvestment of Principal Collections 57       Section 2.22
Additional Lenders 57       ARTICLE III.   CONDITIONS PRECEDENT 58     Section
3.01 Conditions Precedent to Effectiveness 58

 

 i 

 

 

LIST OF SCHEDULES AND EXHIBITS   SCHEDULES       SCHEDULE I Conditions Precedent
Documents SCHEDULE II Prior Names, Tradenames, Fictitious Names and “Doing
Business As” Names SCHEDULE III Eligibility Criteria SCHEDULE IV Agreed-Upon
Procedures for Independent Public Accountants SCHEDULE V Loan Asset Schedule    
EXHIBITS       EXHIBIT A Form of Approval Notice EXHIBIT B Form of Assignment of
Mortgage EXHIBIT C Form of Borrowing Base Certificate EXHIBIT D Form of
Disbursement Request EXHIBIT E Form of Joinder Supplement EXHIBIT F Form of
Notice of Borrowing EXHIBIT G Form of Notice of Reduction (Reduction of Advances
Outstanding) EXHIBIT H [Reserved] EXHIBIT I Form of Variable Funding Note
EXHIBIT J Form of Notice of Lien Release Dividend and Request for Consent
EXHIBIT K Form of Certificate of Closing Attorneys EXHIBIT L Form of Servicing
Report EXHIBIT M Form of Servicer’s Certificate (Servicing Report) EXHIBIT N
Form of Release of Required Loan Documents EXHIBIT O Form of Transferee Letter
EXHIBIT P Form of Power of Attorney for Servicer EXHIBIT Q Form of Power of
Attorney for Borrower EXHIBIT R Form of Servicer’s Certificate (Loan Asset
Register)     ANNEXES   ANNEX A Commitments

 

 - v - 

 

 

This LOAN AND SERVICING AGREEMENT is made as of July 24, 2012, among:

 

(1)       BDCA FUNDING I, LLC, a Delaware limited liability company (together
with its successors and assigns in such capacity, the “Borrower”);

 

(2)       BUSINESS DEVELOPMENT CORPORATION OF AMERICA, a Maryland corporation,
as the Servicer (as defined herein) and the Seller (as defined herein);

 

(3)       EACH OF THE CONDUIT LENDERS FROM TIME TO TIME PARTY HERETO, as a
Conduit Lender;

 

(4)       EACH OF THE INSTITUTIONAL LENDERS FROM TIME TO TIME PARTY HERETO, as
an Institutional Lender;

 

(5)       EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO, as a Lender
Agent;

 

(6)       WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”); and

 

(7)       U.S. BANK NATIONAL ASSOCIATION, as the Collateral Agent (together with
its successors and assigns in such capacity, the “Collateral Agent”), the
Account Bank (as defined herein) and the Collateral Custodian (together with its
successors and assigns in such capacity, the “Collateral Custodian”).

 

PRELIMINARY STATEMENT

 

The Lenders have agreed, on the terms and conditions set forth herein, to
provide a secured revolving credit facility which shall provide for Advances
from time to time in an aggregate principal amount not to exceed the Borrowing
Base. The proceeds of the Advances will be used to finance the Borrower’s
purchase, on a “true sale” basis, of Eligible Loan Assets from the Seller,
approved by the Administrative Agent, pursuant to the Purchase and Sale
Agreement between the Borrower and the Seller. Accordingly, the parties agree as
follows:

 

ARTICLE I.

 

DEFINITIONS

SECTION 1.01          Certain Defined Terms.

(a)       Certain capitalized terms used throughout this Agreement are defined
above or in this Section 1.01.

 

(b)       As used in this Agreement and the exhibits and schedules thereto (each
of which is hereby incorporated herein and made a part hereof), the following
terms shall have the priority or enforceability of the Collateral Agent’s, the
Administrative Agent’s or the other Secured Parties’ lien on the Collateral
Portfolio.

 

 1 

 

 

“Material Modification” means any amendment or waiver of, or modification or
supplement to, a Loan Agreement governing a Loan Asset executed or effected on
or after the Cut-Off Date for such Loan Asset which:

 

(a)       reduces or forgives any or all of the principal amount due under such
Loan Asset;

 

(b)       delays or extends the maturity date for such Loan Asset;

 

(c)       waives one or more interest payments, permits any interest due in cash
to be deferred or capitalized and added to the principal amount of such Loan
Asset (other than any deferral or capitalization already allowed by the terms of
the Loan Agreement of any PIK Loan Asset) or reduces the amount of interest due
when the Interest Coverage Ratio under such Loan Agreement is less than 150%
(prior to giving effect to such reduction in interest expense);

 

(d)       contractually or structurally subordinates such Loan Asset by
operation of a priority of payments, turnover provisions, the transfer of assets
in order to limit recourse to the related Obligor or the granting of Liens
(other than Permitted Liens) on any of the Underlying Collateral securing such
Loan Asset;

 

(e)       substitutes, alters or releases the Underlying Collateral securing
such Loan Asset and any such substitution, alteration or release, as determined
in the reasonable discretion of the Administrative Agent, materially and
adversely affects the value of such Loan Asset, provided, that the foregoing
shall not apply to any release in conjunction with a relatively contemporaneous
disposition by the Obligor accompanied by a mandatory reinvestment of net
proceeds or mandatory repayment of the applicable loan facility with the net
proceeds; or

 

(f)       amends, waives, forbears, supplements or otherwise modifies (i) the
meaning of “Net Leverage Ratio,” “Net Senior Leverage Ratio,” “Interest Coverage
Ratio” or “Permitted Liens” or any respective comparable definitions in the Loan
Agreement for such Loan Asset or (ii) any term or provision of such Loan
Agreement referenced in or utilized in the calculation of the “Net Leverage
Ratio,” “Net Senior Leverage Ratio,” “Interest Coverage Ratio” or “Permitted
Liens” or any respective comparable definitions for such Loan Asset, in either
case in a manner that, in the reasonable judgment of the Administrative Agent,
is materially adverse to the Secured Parties; provided that in connection with
any Revenue Recognition Implementation or any Operating Lease Implementation,
the Administrative Agent may waive any Material Modification resulting from such
implementation pursuant to this clause (f).

 

“Maximum Facility Amount” means the aggregate Commitments as then in effect,
which amount shall not exceed $520,000,000545,000,000; provided that at all
times after the Reinvestment Period, the Maximum Facility Amount shall mean the
aggregate Advances Outstanding at such time.

 

“Minimum Equity Amount” means $125,000,000.

 

 2 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER: BDCA FUNDING I, LLC

 

  By: BUSINESS DEVELOPMENT   CORPORATION OF AMERICA, Member of   BDCA Funding I,
LLC

 

  By:       Name: Corinne D. Pankovcin     Title: Chief Financial Officer

 

  BDCA Funding I, LLC   c/o Benefit Street Partners LLC   9 West 57th Street,
Suite 4920   New York, NY 10019   Attention:             Chief Financial Officer
  Facsimile No:       (866) 421- 6244   Confirmation No: (401) 277- 5557

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

BDCA Funding I, LLC

 

Loan and Servicing Agreement

 



 

 

INSTITUTIONAL LENDER: WELLS FARGO BANK, N.A.

 

  By:       Name:     Title:

 

  Wells Fargo Bank, N.A.   Duke Energy Center   550 S. Tryon Street, 5th Floor  
MAC D1086-051   Charlotte, North Carolina 28202   Attention: Corporate Debt
Finance   Confirmation:     (704) 410-2496   All electronic dissemination of
Notices should   be sent to scp.mmloans@wellsfargo.com and  
cp.conduits@wellsfargo.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

BDCA Funding I, LLC

 

Loan and Servicing Agreement

 



 

 

INSTITUTIONAL LENDER: TIAA, FSB

 



  By:       Name:     Title:

 

  TIAA, FSB   10000 Midlantic Drive, Suite 400E   Mount Laurel, NJ 08054  
Attention: John Dale   Facsimile No.: 201-770-4762   Confirmation No:
856-505-8163

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

BDCA Funding I, LLC

 

Loan and Servicing Agreement

 



 

 

INSTITUTIONAL LENDER: ZB, N.A., DBA CALIFORNIA BANK & TRUST

 

  By:       Name:     Title:

 

  1900 Main Street, Suite 2000   Irvine, CA 92614   Attention: Chris Edmonds  
Facsimile: 949-862-7333   Email:  Christopher.Edmonds@calbt.com   Confirmation
No: 949-251-7772

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

BDCA Funding I, LLC

 

Loan and Servicing Agreement

 



 

 

INSTITUTIONAL LENDER: NBH BANK





  By:       Name:     Title:



  NBH Bank   11111 W. 95th Street   Overland Park, KS 66214   Attention: Tom
Rohling   Confirmation No: 913-324-6185   Email: trohling@nbhbank.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



 

 

INSTITUTIONAL LENDER: RAYMOND JAMES BANK, N.A.

 

  By:       Name:     Title:

 

  Raymond James Bank, N.A.   1033 Demonbreun Street, Suite 500   Nashville, TN
37203   Attention: Alexander L. Rody   Confirmation No: 615-645-6699   Email:
alex.rody@raymondjames.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



 

 

INSTITUTIONAL LENDER: FIFTH THIRD BANK

 

  By:       Name:     Title:

 

  Fifth Third Bank   38 Fountain Square Plaza, MD 109046   Cincinnati, OH 45263
  Attention: Andrew Cantillon   Tel: (513) 534 3797   Facsimile No.: (513) 534
0319   Email: Andrew.Cantillon@53.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



 

 

INSTITUTIONAL LENDER: STIFEL BANK & TRUST

 



  By:       Name:     Title:



 

  Stifel Bank & Trust   501 N. Broadway, 10th Floor   St. Louis, MO 63102  
Attention: Tim Hill   Telephone: 314-342-8540   email: thill@stifelbank.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



 

 

INSTITUTIONAL LENDER: CRESCOM BANK

 



  By:       Name:     Title:

 

  CresCom Bank   1331 44th Avenue North, Suite 101   Myrtle Beach, SC 29577  
Attention: Jeff A. Benjamin   Telephone: 843-429-2498   email:
jbenjamin@haveanicebank.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



 

 

THE COLLATERAL AGENT: U.S. BANK NATIONAL ASSOCIATION

 

  By:       Name: Jeffrey B. StoneStanley Wong     Title: Vice President

 

  U.S. Bank National Association   One Federal Street, 3rd Floor   Boston, MA
02110   Attention: Jeffrey B. Stone Stanley Wong, Vice   President Facsimile No:
(866) 373-5984 (877) 218-6970   Confirmation No: (617) 603-65386709   Email:
Jeffrey.stone stanley.wong@usbank.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



 

 

THE ACCOUNT BANK: U.S. BANK NATIONAL ASSOCIATION

 

  By:       Name: Jeffrey B. StoneStanley Wong     Title: Vice President

 

  U.S. Bank National Association   One Federal Street, 3rd Floor   Boston, MA
02110   Attention: Jeffrey B. Stone Stanley Wong, Vice   President Facsimile No:
(866) 373-5984 (877) 218-6970   Confirmation No: (617) 603-65386709   Email:
Jeffrey.stone stanley.wong@usbank.com

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



 



THE COLLATERAL CUSTODIAN: U.S. BANK NATIONAL ASSOCIATION

 

  By:       Name:     Title:

 

  U.S. Bank National Association   1719 Range Way   Florence, South Carolina
29501   Attention: Steve Garrett   Facsimile No:        (843) 673-0162  
Confirmation No: (843) 676-8901   Email:       steven.garrett@usbank.com

 

  With a copy to:       U.S. Bank National Association   One Federal Street, 3rd
Floor   Boston, MA 02110   Attention: Jeffrey B. Stone Stanley Wong, Vice  
President Facsimile No: (866) 373-5984 (877) 218-6970   Confirmation No: (617)
603-65386709   Email: Jeffrey.stone stanley.wong@usbank.com

 



 



EXECUTION COPY

 

Conformed through Amendment 12No.13

 

SCHEDULE I

 

CONDITIONS PRECEDENT DOCUMENTS

 

As required by Section 3.01 of the Agreement, each of the following items must
be delivered to the Administrative Agent and the Lender Agents prior to the
effectiveness of the Agreement:

 

(a)       A copy of this Agreement duly executed by each of the parties hereto;

 

(b)       A certificate of the Secretary, Assistant Secretary or managing
member, as applicable, of each of the Borrower and BDCA, dated the date of this
Agreement, certifying (i) the names and true signatures of the incumbent
officers of such Person authorized to sign on behalf of such Person the
Transaction Documents to which it is a party (on which certificate the
Administrative Agent, the Lenders and the Lender Agents may conclusively rely
until such time as the Administrative Agent and the Lender Agents shall receive
from the Borrower or BDCA, as applicable, a revised certificate meeting the
requirements of this paragraph (b)(i)), (ii) that the copy of the certificate of
formation or articles of incorporation of such Person, as applicable, is a
complete and correct copy and that such certificate of formation or articles of
incorporation have not been amended, modified or supplemented and are in full
force and effect, (iii) that the copy of the limited liability company agreement
or by-laws, as applicable, of such Person are a complete and correct copy, and
that such limited liability company agreement or by-laws have not been amended,
modified or supplemented and are in full force and effect, and (iv) the
resolutions of the board of directors of such Person approving and authorizing
the execution, delivery and performance by such Person of the Transaction
Documents to which it is a party;

 

(c)       A good standing certificate, dated as of a recent date for each of the
Borrower and BDCA, issued by the Secretary of State of such Person’s State of
formation or organization, as applicable;

 

(d)       Duly executed Powers of Attorney from the Borrower and BDCA;

 

(e)       Duly executed Variable Funding Note;

 

(f)       Financing statements (the "Facility Financing Statements") describing
the Collateral Portfolio, and (i) naming the Borrower as debtor and the
Collateral Agent, on behalf of the Secured Parties, as secured party, (ii)
naming the Seller as debtor, the Borrower as assignor and the Collateral Agent,
on behalf of the Secured Parties, as secured party/total assignee and (iii)
other, similar instruments or documents, as may be necessary or, in the opinion
of the Administrative Agent, desirable under the UCC of all appropriate
jurisdictions or any comparable law to perfect the Collateral Agent’s, on behalf
of the Secured Parties, interests in all of the Collateral Portfolio;

 

(g)       Financing statements, if any, necessary to release all security
interests and other rights of any Person in the Collateral Portfolio previously
granted by the Seller;

 

 Sch. I- 1 

 

 

ANNEX A

 

Conduit Lender   Commitment       Institutional Lender   Commitment       Wells
Fargo Bank, N.A.   $270,000,000.00       ZB, N.A., DBA California Bank & Trust  
$40,000,000.00       NBH Bank   $25,000,000.00       Raymond James Bank, N.A.  
$40,000,000.00       Fifth Third Bank   $75,000,000.00       TIAA, FSB  
$50,000,000.00       Stifel Bank & Trust   $20,000,000.00       CresCom Bank  
$25,000,000.00

 



 Annex A 

